


Exh 10.9.7

Avistar Communications Corporation
555 Twin Dolphin Drive, Suite 360
Redwood Shores, CA 94065

February 27, 2004

        In the event that the Comerica Bank Loan and Security Agreement, as
amended February 27, 2004, (the "Bank Line") is not sufficiently available to
Avistar Communications Corporation (the Company) for any reason, I, Gerald
Burnett, unconditionally commit to provide the Company adequate funds in order
for the Company to meet its obligations as they become due. This commitment will
not exceed $2.0 million (inclusive of any funds drawn by the Company and subject
to my personal guarantee of the Company's obligations under the Bank Line) and
any funds provided to the Company under this commitment shall not be due for
repayment by the Company any sooner than February 27, 2005. This commitment
shall terminate, pro rata, prior to February 27, 2005 to the extent that there
occurs a financing event providing for comparable funding, or other net addition
to working capital up to the $2.0 million commitment.

/s/ Gerald J. Burnett          
Gerald Burnett

--------------------------------------------------------------------------------
